Citation Nr: 0932744	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-31 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, status post laminectomy, 
claimed as residuals of a low back injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1955 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 decision of the Columbia, 
South Carolina regional office (RO) of the Department of 
Veterans Affairs (VA) that denied the Veteran's claim for 
service connection for a lumbar spine disability, among other 
claims.

The Veteran testified before the undersigned at a March 2007 
Video Conference hearing.  A transcript of the hearing has 
been associated with the claims file.

This matter was remanded by the Board for additional 
development and adjudication in its July 2007 decision.  This 
decision also granted the Veteran's service connection claims 
for tinnitus and bilateral hearing loss.  Therefore, only the 
instant issue is before the Board for its consideration.


FINDINGS OF FACT

1.  All notice and development required to properly 
adjudicate this matter has been completed.

2.  There is no nexus between the Veteran's current lumbar 
spine disability and his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
lumbar spine disability have not been met. 38 U.S.C.A. 
§§ 1112, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with a January 2005 letter in which 
the RO notified him of what evidence was required to 
substantiate his service connection claim.  This letter told 
him what evidence VA would obtain, what evidence he was 
expected to provide, and of what assistance the VA could 
provide the Veteran in obtaining this evidence.  This letter 
also notified the Veteran that he should submit any relevant 
evidence in his possession.  This letter met the duty to 
notify the Veteran in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the January 2006 letter.  He was not provided with notice 
regarding the remaining Dingess elements until January 2008.  
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini.  

This timing defect was cured by readjudication in the May 
2009 supplemental statement of the case (SSOC).  See Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (holding timing 
deficiency was cured by readjudication in a supplemental 
statement of the case).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records and 
various private treatment records have been obtained.  He has 
been afforded a VA examination and a sufficient medical 
opinion has been obtained.  The examiner provided a negative 
opinion on the basis that there was no "documentation" and 
no "objective medical records" indicating a nexus between 
the single incident of low back pain in service and a current 
back disability.  

Objective medical evidence is not necessary to establish 
service connection where a Veteran is competent to report a 
continuity of symptomatology and current symptomatology.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A 
medical opinion that relies on the silence of medical records 
without consideration of the Veteran's reports is inadequate.  
Dalton v. Nicholson, 21 Vet. App. 23(2007).  In the instant 
case, the examiner recorded the history reported by the 
Veteran.  While the Veteran had previously offered testimony 
suggesting a continuity of symptomatology, such a history was 
not reported on the VA examination.  He noted only that he 
had received some treatment in the 1960's, had engaged in 
strenuous physical labor without restrictions for decades 
thereafter, and had received no treatment until an on-the-job 
injury in 1988.  Hence, the examiner's opinion is consistent 
with the history reported by the Veteran and is adequate.

The Veteran suggested during the February 2007 hearing that 
he had received occasional treatment for a back condition 
since his discharge from service.  The Board's July 2007 
remand directed the Appeals Management Center (AMC) to ask 
the Veteran to furnish the names and contact information of 
any such treatment providers and to obtain any indicated 
pertinent treatment records.  A January 2008 letter made such 
an inquiry to the Veteran, however, his December 2008 
response indicated that he had no additional information to 
provide.  No additional authorizations to obtain any 
outstanding treatment records were submitted.  VA is only 
obligated to seek records of adequately identified records 
for which necessary authorizations have been provided.   38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As the Veteran has indicated that there is no outstanding 
evidence to be provided, the Board may proceed with 
consideration of his claim.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service.   38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran contends that he injured his lower back in 1956 
or 1957 while in-service.  He also contends that as a weapons 
mechanic responsible for assembling rockets, he was required 
to lift boxes containing rockets on many occasions.  These 
boxes weighed approximately one hundred pounds each.

A February 1955 examination for entrance into service was 
negative for any relevant abnormalities.  In August 1957 the 
Veteran seen for treatment after reportedly falling backwards 
in a chair onto his buttocks.  Physical examination revealed 
a bruise over the right lumbosacral area and he reported pain 
in this area without radiation into his hips or legs.  He was 
excused from duty.

A November 1958 discharge examination was negative for any 
relevant abnormalities.  The Veteran denied suffering from 
arthritis or a bone, joint or other deformity in his November 
1958 Report of Medical History (RMH).  He also denied 
suffering from any illness or injury that was not mentioned 
in the RMH.  His remaining service treatment records were 
negative for any symptoms, treatments or diagnoses of any 
back condition.

A July 1989 private treatment note indicates that the Veteran 
had injured his back while moving 50 pound drums at work in 
February 1989.  He reported continued back and occasional leg 
pain.  

An August 1989 private treatment note shows that the Veteran 
reported that he had injured his back in September 1988 while 
moving drums at work and that his condition had improved.  He 
reported reinjuring his back in February 1989 while moving 
heavy drums and that he had developed radiating leg pain.  An 
impression of a right lateral herniated nucleus pulposus at 
L4-5 was made.

The Veteran underwent a laminectomy with disc excision in 
August 1989 due to a right-sided herniated nucleus pulposus 
at L4-L5.  Complaints of continued back pain were noted in a 
December 1989 private treatment note.

During a September 1990 private physical examination, the 
Veteran reported that he had initially injured his back in 
February 1989 and as a result, had been on light duty for 
approximately six weeks.  Physical examination noted a well-
healed surgical scar over the lumbar area as well as 
tenderness in the lumbosacral area.  The examiner noted that 
the Veteran suffered from residual impaired mobility of his 
lumbar spine.

A June 1991 private treatment note indicates that the Veteran 
had returned to work for four months, experienced a 
recurrence of pain, and had not worked since February.

An October 2003 private treatment note shows that the Veteran 
reported soreness in his right lower back after completing 
some ceramic tile work.  Physical examination revealed a 
normal back without spasm or tenderness and full range of 
motion.  An assessment of low back strain was made and he was 
prescribed Vicodin to treat his condition.

Impressions of predominantly right sided degenerative disc 
disease at L4-5 and mild degenerative facet joint disease at 
L3-4 and L4-5 were noted on an October 2003 private lumbar X-
ray.  An accompanying private magnetic resonance imaging 
study (MRI) also performed in October 2003, revealed severe 
degenerative disc disease at L4-L5, narrowing right neural 
foreman at L4-L5 and a central disc protrusion at L5-S1.

A diagnosis of L4 radiculopathy secondary to far lateral disc 
herniation is noted in a November 2003 private treatment 
note.

Continued chronic back pain related to an injury he suffered 
in the military was reported by the Veteran in an October 
2005 private treatment note.

During a March 2007 Video Conference hearing, the Veteran 
testified that he had experienced back problems since his 
service.  He first sought treatment for this condition in 
1961, when he was prescribed pain medications and given 
"light duty" for his job loading trucks in the shipping 
department.  During service, he often loaded rockets into 
planes.

An April 2009 VA examination reflected the Veteran's reports 
of seeking treatment occasionally for his back condition in 
the 1960s.  He reported working for a service station 
immediately after service and then working at a chemical 
plant from 1961 to 1990.  He had without restrictions until a 
September 1988 injury.  Part of his duties had involved 
moving 55 gallon drums.  No back surgeries since the 1989 
were reported.  He reported continuing pain all day, every 
day.

Physical examination revealed normal sensation in the lower 
extremities and painful spinal motion.  An accompanying 
lumbar X-ray revealed disk space narrowing in the fourth to 
fifth lumbar vertebrae and a suspicious density in the bone 
of the third lumbar vertebra without evidence of advanced 
aggressive degenerative disease.  An impression of lumbar 
degenerative disc disease was made.  

Following this examination and a review of the Veteran's 
claims file, the examiner opined that the Veteran's current 
low back problem was not related to service or anything that 
was incurred in service, as the on-set of the condition was 
30 years after service and there was no objective 
documentation suggesting a nexus between the onset of this 
condition and the single episode of in-service back pain.  

Analysis

The evidence of record establishes that the Veteran suffers 
from lumbar spine degenerative disk disease.   A current 
disability is, thus, demonstrated.  The service medical 
records confer the presence of a back injury, and the Veteran 
has reported back stresses from carrying heavy loads.  
Accordingly, an in-service injury is also demonstrated.

In order for the Veteran's lumbar condition to be service-
connected, there must be a link between his current 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1131; Shedden, Hickson.

The evidence of a link between an in-service back injury and 
a current disability consists of the Veteran's testimony that 
he had experienced a back disability ever since the in-
service back injury.  The Veteran is competent to report 
ongoing symptomatology.  Jandreau; Barr.

The Veteran s recent testimony given in conjunction with the 
claim must be weighed against the other evidence of record, 
including his statements before and after the hearing 
testimony.

Private treatment records indicate that the Veteran reported 
the onset of his back symptoms as occurring after injuries in 
1988 and 1989, while moving heavy drums at work.  Post-
service treatment records show that the Veteran did not 
relate his current low back pain to service until October 
2005, nearly 50 years after service, and even at that point, 
a continuity of symptoms was not recorded.  

The record also reflects that the Veteran reported no back 
disability at the time of his separation from service or in 
the 15 months between the in-service back injury and his 
discharge from service.  He was then able to engage in 
strenuous physical labor in a chemical plant for decades 
after service.  In short, the evidence renders the recent 
report of a continuity of symptomatology incredible.

No other competent evidence has been presented indicating 
that the Veteran's lumbar spine degenerative disc disease, or 
other lumbar condition, is the result of an in-service 
disease or injury.  The April 2009 VA examiner provided the 
only competent medical opinion of record, which was against 
such a nexus.  

As the there is a lack of evidence competent and credible 
evidence of a nexus between the Veteran's lumbar spine 
disability and active service, reasonable doubt does not 
arise and the claims must be denied.   38 U.S.C.A. §5107(b).


ORDER


Entitlement to service connection for a lumbar spine 
disability is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


